PER CURIAM.
Although we agree that the testimony elicited from the defendant’s brother that he was scared of the defendant was irrele*309vant in this case, the objection to this question and an answer was not properly preserved, see Ferguson v. State, 417 So.2d 639, 641 (Fla.1982) (“It is well settled that objections must be made with sufficient specificity to apprise the trial court of the potential error and to preserve the point for appellate review.”), and the error was harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986). We also find no abuse of discretion in the trial court’s limitation of the cross-examination of the state’s rebuttal witness on matters that were originally covered during the cross-examination of the witness during his first appearance at trial. See State v. Ford, 626 So.2d 1338 (Fla.1993).
Affirmed.